Citation Nr: 1641604	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic neck disorder, to include as secondary to the service-connected left shoulder degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to May 1946.  

In January 2016, the Board remanded the issue on appeal for additional development.  Pursuant to the January 2016 remand instructions, the Veteran was scheduled for a VA examination; however, he was unable to attend the examination due to advanced dementia and deteriorating health.  As such, in lieu of the examination, a June 2016 VA opinion was obtained with respect to the etiology of the neck disorder. 

As discussed below, the June 2016 opinion is thorough and adequate and in compliance with the Board's remand instructions.  Accordingly, there has been substantial compliance with the January 2016 Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to insure the RO's compliance with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case now returns to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic neck disorder, diagnosed as cervical spine degenerative disc disease (DDD), was not shown in service, was not shown for decades after discharge, is not causally or etiologically related to service, and was not caused or aggravated by the service-connected left shoulder DJD. 


CONCLUSION OF LAW

A chronic neck disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In this case, the Veteran has been diagnosed with cervical spine DDD, not DJD. DJD is a "chronic disease" under 38 C.F.R. § 3.309(a), but DDD is not; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at § 3.309(a)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his neck disorder is related to an in-service auto accident.  See March 2008 VA Form 21-4138.  Alternatively, he asserts that his neck disorder is secondary to the service-connected left shoulder DJD.  See December 2007 VA Form 21-4138.  The record reflects that he is service-connected for left shoulder DJD. 

The evidence of record demonstrates that the Veteran was diagnosed with a neck disorder.  Specifically, the June 2016 VA clinician opined that, based on X-ray imaging, the Veteran has cervical spine DDD.  Therefore, a current neck disorder is shown.

Nonetheless, the evidence demonstrates that the cervical spine DDD was not shown in service, was not shown for years, and is not causally or etiologically related to service.  While the record reflects that the Veteran was involved in a truck accident during active service, it does not show that the truck accident caused the current neck disorder.  Service treatment records do not show complaints, treatment, or diagnosis pertaining to the neck.  

The Veteran sought treatment for other medical complaints during service, such as a scalp wound and a shoulder injury, but never mentioned any neck symptoms, even at the time of the May 1946 service separation examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The May 1946 service separation examination shows a normal clinical evaluation of the neck and spine. Therefore, a chronic neck disorder was not shown in service.

As to the issue of nexus, the June 2016 VA clinician opined that it was less likely than not that the cervical spine disorder began during, or was otherwise caused by, active service, including the in-service truck accident because the evidence of record reveals no involvement of the Veteran's neck in the in-service motor vehicle accident.  The VA clinician noted that the Veteran had no complaints of, or concerns of, neck pain for multiple decades after service until a fall in May 2015 at which time imaging found advanced degenerative arthritis. 

 The VA clinician explained that degenerative arthritis of the spine was a condition of chronic wear and tear and aging, not one related to single isolated event separated by decades without symptoms or care.  See also June 2013 VA examination report (noting that the Veteran does not have traumatic arthritis but has cervical spine DDD, which is caused by aging, chronic use, fluid loss in the disc space, and genetics). 

While the June 2016 VA clinician stated that the Veteran did not have neck pain until May 2015, the record reflects that he started to have neck symptoms in 2005.  Accordingly, it appears that the VA clinician's notation of May 2015 was a typographical error rather than reliance on an inaccurate fact.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

In a March 2008 letter, Dr. J.K. opined that it was plausible that the Veteran may have suffered a neck injury from the type of head trauma he sustained in an in-service truck accident.  While supportive of the claim, the Board places less probative value on this opinion because it does little more than suggest the possibility that the Veteran's neck disorder may have been caused by the in-service truck accident.  

A physician's statement framed in terms such as "may" or "could" is less probative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated him was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was speculative); Bostain v. West, 11 Vet. App. 124, 128 (1998) (a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).

Finally, the record reflects that the Veteran first complained of neck problems in 2005, which is nearly six decades (59 years) after service separation.  This lengthy period without complaint or treatment is another factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  As a chronic neck disorder was not shown in service, not shown for years after service, and there is no medical nexus, service connection on a direct basis is not warranted.

Turning to the theory of service connection for a neck disorder as secondary to the service-connected left shoulder DJD, the weight of the evidence demonstrates that the currently-diagnosed neck disorder was not caused or permanently worsened (aggravated) by the service-connected left shoulder DJD.  The June 2016 clinician opined that the cervical spine disorder was less likely than not due to or the result of the service-connected left shoulder DJD because there was no biomechanical, medical, physiologic, or biologic way for the left shoulder to cause cervical spine disease.  

The clinician noted that biologically this cannot occur in human anatomy, and explained that as this connection is backwards and a biologic impossibility, explaining why something is biologically impossible is logically impossible.  The clinician also opined that there was no aggravation of the cervical spine disorder because the current severity of the cervical spine disorder was not greater than the baseline.  

The Board assigns great probative value to the June 2016 VA opinion that the Veteran's neck disorder is not etiologically or causally related to service, or secondary to the service-connected left shoulder DJD.  The examiner reviewed the claims file and rendered an opinion that considers all the pertinent evidence of record, to include the statements of the Veteran, and provides a rationale for the opinion stated.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the neck disorder and had sufficient facts and data on which to base the conclusion.  The opinion contained reasons and bases supporting the examiner's opinion that the Veteran's neck disorder is not related to the in-service truck accident and was not caused or permanently worsened by the service-connected left shoulder DJD.

The Board has considered the Veteran's lay statements of a relationship between his current complaints and service but as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of cervical spine DDD and its relationship to in-service truck accident or the service-connected left shoulder DJD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  There are many complex factors/contributors to cervical spine DDD which he also does not have the requisite training to address.  

Cervical spine DDD is also a medically complex disease process because it has multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  The etiology of the current cervical spine DDD is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of cervical spine DDD.  Accordingly, he is not competent to provide an opinion linking the current cervical spine DDD to service or to the service-connected left shoulder DJD, and the Board assigns less probative weight to his lay statements. 

For the reasons stated above, the evidence weighs against a finding of nexus between the current claim and service or a service-connected disability.  Therefore, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in February 2008, prior to the initial adjudication of the claim in July 2008.  He was notified of the evidence not of record that was necessary to substantiate the service connection claim, including on a secondary basis, and VA and his respective duties for obtaining evidence.  The February 2008 notice letter also informed him as to how disability ratings and effective dates were assigned. 

The case was most recently readjudicated in an August 2016 supplemental statement of the case and any defect as to timing of the February 2008 notice was cured.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports.  The RO made an inquiry with the Social Security Administration (SSA) which responded that the records are not available because they have been destroyed.

Next, VA's duty to assist with respect to obtaining an examination or opinion as to the issue has been met.  In June 2016, pursuant to the January 2016 Board remand, a medical opinion was submitted in connection with the claim.  See Stegall, 11 Vet. App. at 268; see also 38 C.F.R. § 3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The June 2016 medical opinion is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinion considers all the pertinent evidence of record, to include the statements of the Veteran, and provides a rationale for the opinion stated.  The Veteran has made no specific allegations as to the inadequacy of the June 2016 opinion or findings expressed therein.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA clinician and the adequacy of his opinion).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. 
§§ 5103a, 5103A, and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  He has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.


ORDER

Service connection for a neck disorder, to include as secondary to service-connected left shoulder DJD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


